Citation Nr: 1625249	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-08 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a digestive disorder, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1988 to January1996, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a digestive disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have a disability manifested by bilateral hearing loss for VA purposes.

2.  The Veteran began experiencing symptoms of tinnitus while in service, and he has continued to experience symptoms since separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in April 2016.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).


Bilateral Hearing Loss

The Veteran filed his service connection claim for, bilateral hearing loss in November 2008, which was denied by an October 2009 rating decision.  The Veteran asserts that he has hearing loss due to noise exposure during active service.  The military noise exposure is not at issue, as it is clear that the Veteran was exposed to loud noise in service.  However, for service connection to be warranted it must be shown that such military noise exposure actually caused a hearing loss disability for VA purposes.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Here, the Veteran was afforded a VA examination in 2012, at which audiometric testing failed to show hearing loss for VA purposes in either ear.  A review of the claims file does not show that the Veteran has ever had hearing loss for VA purposes, and the Veteran did not contend otherwise at his Board hearing.

The Board finds that evidence of a present hearing loss disability has not been presented; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.

Tinnitus

The Veteran's military records show that his occupation during service was a cannon crewmember.  

At the hearing, the Veteran testified that he was exposed to loud noises his entire career and that tinnitus symptoms began during his active service.

At the April 2012 VA examination, the Veteran reported that his tinnitus began in 1991 during his active service.

The Veteran has credibly reported that he began experiencing ringing while in service and that it continues to the present day.  The Veteran has been diagnosed with tinnitus.  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, the Veteran credibly testified that his tinnitus had begun in service.

As such, the criteria for service connection for tinnitus have been met and the Veteran's claim is granted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that his digestive disorder is due to his active service.  Specifically, he started having digestive symptoms in Southwest Asia.  At the hearing, the Veteran testified that he experienced "heartburn" while stationed in Southwest Asia after using water purification tablets and that he continued to have symptoms throughout his service.  He also testified that he has been diagnosed with gastroesophageal reflux disease, and a physician told him it was related to his complaints of heartburn during service.  The Veteran was afforded VA examination in April 2015.  However, the examiner did not opine as to whether it is at least as likely as not (50 percent or greater) that the use water purification tablets in contaminated water caused the Veteran's digestive disorder.

The Veteran contends that his hypertension is due to his active service and/or due to his service connected psychiatric disability.   His STRs show that in May 1990, his blood pressure was 152/112.  In January 1993, his blood pressure was 124/96.  In October 1993, his blood pressure was 135/98, 138/108, 143/100, 146/98, 160/112, and 130/90.  The Veteran was afforded a VA examination in January 2015.  However, the examiner appeared to only consider the elevated blood pressure readings from October 1993 and did not consider the other dates

As such, new medical opinions are necessary to adjudicate the service connection claims.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The examiner should diagnose any current digestive disorder, and then should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any current digestive disorder either began during or was otherwise caused by the Veteran's active service, to include as due to the use of water purification tablets.  Why or why not?

2.  Schedule the Veteran for a VA examination.  The examiner should diagnose any current  hypertension and then should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any current hypertension either began during or was otherwise caused by the Veteran's active service.  Why or why not?  The examiner should address the elevated blood pressure readings throughout his active duty.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


